Citation Nr: 1545263	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to October 6, 2011, and in excess of 40 percent from October 6, 2011, for degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) on a schedular basis from March 1, 2015.

3.  Entitlement to a TDIU an extraschedular basis prior March 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA Regional Office (RO) in Wichita, Kansas.

For the reasons discussed below, the Board is granting a TDIU on a schedular basis from March 1, 2015, the date the Veteran first met the schedular criteria.  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, to avoid an unnecessary delay in the partial grant of a TDIU, the Board has separated the issue as set forth on the title page.

As the Board is unable to grant a TDIU on an extraschedular basis, the issue of entitlement to an extraschedular TDIU prior to March 1, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of whether there was clear and unmistakable error in a May 2005 rating decision that failed to award a separate rating for radiculopathy, as well as service-connected for a cervical spine disorder as secondary to the lumbar spine disability, have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  Prior to October 6, 2011, the degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5 did not result in forward flexion of 30 degrees or less, did not result in favorable ankylosis of the entire thoracolumbar spine, did not have associated objective neurological abnormalities other than the service-connected bilateral lower extremity radiculopathy for which separate ratings can be granted, and intervertebral disc syndrome (IVDS) had not caused incapacitating episodes.  

2.  From October 6, 2011, the degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5 does not result in unfavorable ankylosis of the entire thoracolumbar spine, does not have associated objective neurological abnormalities other than the service-connected bilateral lower extremity radiculopathy for which separate ratings can be granted, and IVDS has not caused incapacitating episodes.  

3.  The Veteran is service-connected for degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5, evaluated as 20 percent disabling prior to October 6, 2011, and as 40 percent disabling thereafter; left total knee replacement, evaluated as 30 percent disabling; right total knee replacement, evaluated as 30 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; left lower extremity radiculopathy, evaluated as 10 percent disabling; residual scars associated with lumbar spine disability, evaluated as zero percent or noncompensably disabling; left knee degenerative joint disease, evaluated as zero percent or noncompensably disabling; right knee degenerative joint disease, evaluated as zero percent or noncompensably disabling; surgical scar of the left knee, evaluated as zero percent or noncompensably disabling; and surgical scar of right knee, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU from March 1, 2015.

4.  The Veteran completed four years of high school and was last gainfully employed doing road and bridge work in 2001.    
5.  The Veteran's service-connected disabilities, particularly his degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5 and bilateral lower extremity radiculopathy, preclude his substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to October 6, 2011, the criteria for a rating in excess of 20 percent for degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5 have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5237, 5243 (2015).

2.  From October 6, 2011, the criteria for a rating in excess of 40 percent for degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5 have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5237, 5243 (2015).

3.  The criteria for an award of a TDIU on a schedular basis from March 1, 2015, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board is granting TDIU from March 1, 2015, and is remanding this issue for the period prior to March 1, 2015; as such, further discussion with respect to VA's duties is not needed.  Adequate notice regarding the claim for increased rating was provided in December 2009.

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records, Social Security Administration (SSA) records, and secured examinations in furtherance of his claim.  In obtaining the Veteran's medical records, the Board observes that the evidence shows that the Veteran received treatment from G.M., M.D. as well as from J.D, M.D. at Abay Neuroscience.  Complete records from those providers have not been obtained.  However, in January 2014, the RO sent the Veteran authorization and release forms to obtain those records.  There is no indication that the Veteran returned those forms.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Consequently, the Board concludes that a remand to obtain those records is not warranted.  

Pertinent VA examinations were obtained in December 2009, October 2011, and April 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran's lumbar spine disability is currently evaluated as 20 percent disabling prior to October 6, 2011, and as 40 percent disabling from October 6, 2011, under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strain.  The Veteran had lumbar spine surgery on January 7, 2011; a temporary total evaluation was assigned following that surgery with the 20 percent rating assigned the first of the month after the convalescence period ended.  

Under the General Rating Formula evaluating limitation of motion of the spine, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

In the February 2010 rating decision on appeal, the RO also denied a rating in excess of 10 percent for the Veteran's service-connected right lower extremity radiculopathy.  The Veteran did not appeal this denial.  In a February 2012 rating decision, the RO granted service connection for the left lower extremity radiculopathy with a rating of 10 percent.  The Veteran did not appeal the disability rating assigned.  Consequently, the Board will not evaluate those disabilities and will instead focus on whether there are other associated objective neurologic abnormalities.  

Note (5) which follows the rating criteria, provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The evidence shows that the Veteran has also been diagnosed with IVDS.  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in December 2009.  He reported no history of urinary incontinence, urinary retention requiring catheterization, obstipation, or unsteadiness; but, he did have a history of urinary urgency and frequency, nocturia, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, and falls.  The examiner opined that the fecal incontinence was not a spinal neurogenic cause and the urinary problems were related to probable benign prostate hypertrophy.  The examiner also opined that the erectile dysfunction was not related to the Veteran's spine as he had other risk factors.  The Veteran had a history of decreased motion, stiffness, weakness, spasms, and pain, but no fatigue.  His pain was reported to be constant and moderate, rated as five out of ten (5/10).  The pain occurred daily.  It radiated down his right buttock and leg, stopping just above the knee.  He also had numbness and tingling of the lower extremities.

The Veteran had severe flare-ups that occurred weekly and lasted for one day.  During a flare-up, he could only do basic activities of daily living.  There were no incapacitating episodes of spine disease.  The Veteran used a cane and could only walk for one quarter of a mile. Examination revealed that posture and head position was normal.  The spine was symmetrical in appearance.  Gait was not normal; it was mildly antalgic.  There were no abnormal curvatures and no ankylosis.  There was also no spasm, atrophy, guarding, or weakness; there was pain with motion and tenderness.  Range of motion testing revealed flexion to 70 degrees; extension to 18 degrees; lateral flexion to 30 degrees bilaterally; left lateral rotation to 30 degrees; and right lateral rotation to 40 degrees.  There was objective evidence of pain on motion.  Following repetition, there was again objective evidence of pain, but no additional limitations.  Lasegue's sign was negative.  The Veteran's disability had no effect on feeding, bathing, dressing, toileting, or grooming; a mild effect on chores, shopping, and traveling; a moderate effect on recreation; a severe effect on exercise; and prevented sports.   

At a VA examination in October 2011, the Veteran reported having more pain and that he had developed a significantly stooped posture due to pain.  He denied flare-ups that impacted the function of the thoracolumbar spine.  Range of motion testing revealed flexion to 40 degrees with pain at 30 degrees; right lateral flexion to 10 degrees with pain at 5 degrees; left lateral flexion to 15 degrees with pain at 5 degrees; and lateral rotation to 15 degrees with pain at 10 degrees bilaterally.  Following repetition, there were no changes in range of motion.  The Veteran had functional impairment of less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The examiner noted that the Veteran's neutral position was 30 degrees of forward flexion due to pain.  Therefore, his effective flexion beyond that was only 10 degrees.  The Veteran was unable to extend from his neutral position at all.  He was tender to palpation and percussion.  He had guarding or muscle spasm severe enough to result in abnormal gait or abnormal spinal contour.  There was no muscle atrophy.  The examiner reported that the Veteran had occasional incontinence during sleep and some urgency as well related to his spine.  He also had bowel incontinence in the past related to his spine, but not currently.  The Veteran did not have IVDS.  He used a wheelchair and walker occasionally and a cane regularly.  

The Veteran was afforded a VA examination in April 2013.  He reported constant pain that radiated down legs to feet.  He was able to walk a limited distance with cane; it was difficult secondary to both back and leg pain.  He did not report flare-ups that impacted the function of the thoracolumbar spine.  Range of motion testing revealed flexion to 50 degrees with pain at 30 degrees; lateral flexion to 10 degrees with pain at 5 degrees bilaterally; and lateral rotation to 10 degrees with pain at 5 degrees bilaterally.  The Veteran's normal standing position was flexed forward at 30 degrees.  He was only able to extend back to 20 degree of forward flexion with significant pain.  Therefore he could flex forward from 30 to 50 degrees for 20 degrees of forward flexion and extend back from 30 degrees to 20 degrees forward flexion for a total of 10 degrees of extension.  There were no changes in range of motion following repetition.  The Veteran had functional impairment of less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran also had guarding or muscle spasm severe enough to result in abnormal gait or abnormal spinal contour.  Besides the service-connected bilateral lower extremity radiculopathy, the Veteran did not have other neurologic abnormalities or findings related to a thoracolumbar spine condition.  He had IVDS with no incapacitating episodes over the past 12 months.  The Veteran used a wheelchair and scooter regularly and a cane constantly.  
 
The Veteran's treatment records have shown pain, but not range of motion in degrees, favorable ankylosis, or incapacitating episodes as defined by VA.  

Based on a review of the evidence, that a rating in excess of 20 percent is not warranted prior to October 6, 2011, and a rating in excess of 40 percent is not warranted from October 6, 2011.

For the period prior to October 6, 2011, his treatment records and December 2009 VA examination fail to show that the criteria for a 40 percent rating were met.  The evidence for this time period does not show that the Veteran had flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As discussed above, he had flexion to 70 degrees at the 2009 examination with pain on motion.  Considering that the Veteran continued to have 70 degrees of flexion even following repetition, the Board is unable to conclude that the Veteran's flexion equated to 30 degrees or less or ankylosis.  Although the Veteran was not diagnosed with IVDS at that examination, to the extent that he does have a later diagnosis of that disability, the Board has also considered the rating criteria for IVDS.  However, as the evidence does not show any incapacitating episodes, the Board concludes that a rating in excess of 20 percent based on incapacitating episodes is not warranted.  Consequently, the Board concludes that a rating in excess of 20 percent prior to October 6, 2011, is not warranted.

From October 6, 2011, the evidence does not support a finding that a rating in excess of 40 percent is warranted.  The next higher rating of 50 percent contemplates favorable ankylosis of the entire thoracolumbar spine.  As noted above, favorable ankylosis as per the rating criteria means fixation of a spinal segment in neutral position (zero degrees).  In this case, although the 2011 and 2013 examinations show that the Veteran had stooped posture with normal standing position being flexed forward at 30 degrees, such does not equate to favorable ankylosis.  Considering that the Veteran's standing position was to 30 degrees, the evidence does not show fixation in a neutral position of zero degrees.  Therefore, the Veteran's limitation of motion does not equate to favorable ankylosis warranting a 50 percent rating.  As for IVDS, the 2013 examiner specifically noted that there had been no incapacitating episodes.  Consequently a rating in excess of 40 percent from October 6, 2011, is not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  The examinations and treatment records do not show that the Veteran had lumbar muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability such that a rating in excess of 20 percent prior to October 6, 2011, and in excess of 40 percent from October 6, 2011, is warranted.  Accordingly, the criteria for a rating in excess of 20 percent prior to October 6, 2011, and in excess of 40 percent from October 6, 2011, for limitation of motion for the Veteran's service-connected degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5 have not been met.  38 C.F.R. § 4.71a, DCs 5237, 5243.

The Board has also considered whether a separate rating is warranted for associated objective neurologic abnormalities, in addition to the already service-connected for bilateral lower extremity radiculopathy.  The evidence does not show that he has other neurologic abnormalities.  While the 2011 examiner indicated that the Veteran had urinary and fecal problems, the other examinations, including the later examination in 2013, fails to show that the Veteran has other associated neurologic abnormalities besides the bilateral lower extremity disabilities.  In this case, the preponderance of the medical evidence fails to establish other associated objective abnormalities.  Consequently, the Board concludes that separate ratings for associated objective neurologic abnormalities other than the already service-connected bilateral lower extremity radiculopathy are not warranted.  

For these reasons, the Board finds that the criteria for a rating in excess of 20 percent prior to October 6, 2011, and in excess of 40 percent from October 6, 2011, have not been met.

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the psychiatric disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

	B.  TDIU 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5, evaluated as 20 percent disabling prior to October 6, 2011, and as 40 percent disabling thereafter; left total knee replacement, evaluated as 30 percent disabling; right total knee replacement, evaluated as 30 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; left lower extremity radiculopathy, evaluated as 10 percent disabling; residual scars associated with lumbar spine disability, evaluated as zero percent or noncompensably disabling; left knee degenerative joint disease, evaluated as zero percent or noncompensably disabling; right knee degenerative joint disease, evaluated as zero percent or noncompensably disabling; surgical scar of the left knee, evaluated as zero percent or noncompensably disabling; and surgical scar of right knee, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU from March 1, 2015.

The Board must now determine whether the Veteran's service-connected disabilities precluded the Veteran from engaging in substantially gainful employment from March 1, 2015.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.

The Veteran's February 2013 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school and had no additional training or education.  He reported that he last worked in 2001 doing road and bridge work.

Information received from a former employer shows that the Veteran worked from March 2006 to June 2006 as a land surveying instrument technician, but had to stop working because he was unable to perform his job duties.

The October 2011 examiner opined that the Veteran was unable to do his usual work of road construction quality control technician due to back pain.

The April 2013 examiner opined that the Veteran's severe lumbar degenerative joint disease and bilateral lower extremity radiculopathy would make it difficult to obtain and maintain even sedentary gainful employment due to his constant pain and inability to move easily from one place to another and also the side effects from the pain medications that he takes.

Based on a review of the evidence, the Board concludes that a TDIU is warranted from March 1, 2015, the date the Veteran first met the schedular criteria.  Although the 2011 examiner's opinion indicates that the Veteran may have been unemployable even prior to 2015, as the Veteran did not meet the schedular criteria and as the Board is precluding from awarding a TDIU on an extraschedular basis in the first instance, a TDIU can only be granted in this decision from March 1, 2015.
In this case, when considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

The April 2013 VA examiner's opinion clearly shows that it is difficult for the Veteran to obtain and maintain even sedentary gainful employment due to the severe lumbar degenerative joint disease and bilateral lower extremity radiculopathy.  This opinion is uncontradicted.  Here, the Veteran has the education of a high school degree with no extra training and his employment background has been in road construction.  The Veteran has not been gainfully employed at any time during this appeal.  

The evidence of record, primarily the opinion from 2013 examiner, shows that the Veteran is primarily unemployable due to his service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  In this case, considering the Veteran's previous employment and education of a high school degree, in light of the severity of his lumbar spine and lower extremity disabilities and resulting impairment, the evidence does not show that the Veteran is able to obtain and maintain employment consistent with his employment and educational background.  Therefore, the Board concludes that the award of a TDIU is warranted. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, the finding of the 2013 examiner, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU from March 1, 2015.  Entitlement to a TDIU from March 1, 2015, is therefore granted.  


ORDER

Entitlement to a rating in excess of 20 percent prior to October 6, 2011, and in excess of 40 percent from October 6, 2011, for degenerative joint disease with bilateral neural foraminal stenosis at L3-L4, L4-L5 is denied.

Entitlement to a TDIU on a schedular basis from March 1, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Remand is necessary for the issue of entitlement to a TDIU prior to March 1, 2015.  As noted above, the Board is unable to award a TDIU in the first instance on an extraschedular basis.  Since the evidence prior to the Veteran meeting the schedular criteria in 2015 suggests that his disabilities rendered him unemployable, a remand for referral of a TDIU on an extraschedular basis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to a TDIU prior to March 1, 2015, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of each of this claim. 
 
2.  Then, readjudicate the issue remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


